Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 10, 2016

                                        No. 04-16-00082-CV

                                          URMAN, INC.,
                                            Appellant

                                                   v.

                                   CENVEO CORPORATION,
                                    Appellee/Cross-Appellant

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013CVF001606D1
                          Honorable Jose A. Lopez, Judge Presiding

                                           ORDER
        The reporter’s record was due on July 15, 2016. On July 25, 2016, Ms. Cynthia M. Perez
Lenz, the court reporter responsible for preparing, certifying, and filing the reporter’s record in
this appeal, filed a Notification of Late Reporter’s Record stating the reporter’s record is
complete but has not been filed because the balance of payment due to her has not been paid by
either party. On July 27, 2016, this court ordered appellant to provide written proof to this court
that the reporter’s fee has been paid in full or arrangements have been made to pay the reporter’s
fee in full.

         On August 5, 2016, appellant’s attorney, Mr. Michael Sydow, represented to this court that
the full and final payment was made to the court reporter on August 5, 2016.

         Ms. Cynthia Perez Lenz is hereby ORDERED to file the reporter’s record in this appeal no
later than August 19, 2016.

       Appellant’s brief will be due thirty days from the date the reporter’s record is filed.


                                                        _________________________________
                                                        Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2016.

                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court